United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-10364
                           Summary Calendar



ALLEN FITZGERALD CALTON,

                                     Plaintiff-Appellant,

versus

CITY OF GARLAND; ET AL.,

                                     Defendants,

M.G. CLARK, Garland Police Officer; LUCAS SHUPE,
Garland Police Officer; D. BANDA, Garland Police Officer;
J. PUCKETT, Garland Police Officer,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:02-CV-2215
                       --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Allen Fitzgerald Calton, currently Texas prisoner # 1123880,

appeals the jury verdict in favor of the defendants in his pro

se, in forma pauperis (IFP) 42 U.S.C. § 1983 action.      Calton

challenges the evidentiary basis for the jury’s verdict.        Calton

did not move for judgment as a matter of law prior to or


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10364
                                  -2-

following the entry of the jury verdict as required by FED. R.

CIV. P. 50(a) and (b).    His failure to comply with Rule 50

forecloses his challenge to the sufficiency of the evidence on

appeal.   See Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 126
S. Ct. 980, 987 (2006).    Because Calton made no Rule 50 motion in

district court, “there [i]s no basis for review of [his]

sufficiency of the evidence challenge in the Court of Appeals.”

Id. at 989.

     Calton next argues that the district court improperly

assessed costs against him because he is indigent.    Title 28,

Section 1915 provides that when a party proceeds IFP “judgment

may be rendered for costs at the conclusion of the suit or action

as in other cases.”   28 U.S.C. § 1915(f)(1).   We conclude that

Calton fails to show the assessment of costs was erroneous simply

because he was proceeding IFP.    See Washington v. Patlis, 916
F.2d 1036, 1039-40 (5th Cir. 1990).

     Finally, Calton argues that the defendants are not entitled

to an award of attorneys’ fees.    At the time the parties filed

their appellate briefs a defense motion for attorneys’ fees was

pending in the district court.    The district court has since

denied the motion, however, and Calton’s argument is moot.       See

Harris v. City of Houston, 151 F.3d 186, 189 (5th Cir. 1998).

     AFFIRMED.